

115 HCON 41 IH: Commemorating the 100th anniversary of the United States declaration of war against Germany and entry into World War I and recognizing and appreciating the lasting historical significance and heroic human endeavor and sacrifice of the United States Armed Forces in that conflict.
U.S. House of Representatives
2017-03-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. CON. RES. 41IN THE HOUSE OF REPRESENTATIVESMarch 29, 2017Mr. Jones (for himself and Ms. Shea-Porter) submitted the following concurrent resolution; which was referred to the Committee on Armed ServicesCONCURRENT RESOLUTIONCommemorating the 100th anniversary of the United States declaration of war against Germany and
			 entry into World War I and recognizing and appreciating the lasting
			 historical significance and heroic human endeavor and sacrifice of the
			 United States Armed Forces in that conflict.
	
 Whereas the United States declared war against Germany on April 6, 1917, to redress wrongs, including Germany’s resumption of unrestricted submarine warfare, violation of United States neutrality, and denial of freedom of the seas to nonbelligerent nations;
 Whereas the United States associated itself with the allied powers of the United Kingdom and its Commonwealth, France and its colonies, Russia, Italy, and Japan to defeat the German Empire;
 Whereas the United States Army, consisting of the Regular Army, National Guard, and Reserve Corps, with the addition of volunteers and the draftees of the National Army, underwent a transformation from a frontier constabulary and coastal defense force to a modern land-warfare force;
 Whereas early 20th century military and technological advances resulted in the incorporation of motor transport, aviation, anti-aircraft artillery, tanks, chemical weapons, aircraft carriers, submarines and anti-submarine warfare, sonar, underwater mines, and other innovations into the military arsenal of the United States;
 Whereas the need to quickly build a military strength of four million soldiers and half a million sailors required the mobilization of the human resources of the United States, during which members of diverse ethnic groups, races, and creeds, both native-born and immigrant, forged a new American identity;
 Whereas the United States Army maintained its defense of American seacoasts, southern border, and overseas possessions, while the Army American Expeditionary Forces deployed Over There for combat operations in Europe starting in June 1917;
 Whereas by the end of World War I, almost two million members of the Army served overseas in the American Expeditionary Forces;
 Whereas, during World War I, the United States Navy increased in strength from approximately 69,000 officers and sailors and 342 vessels to more than 533,000 officers and sailors and 774 vessels;
 Whereas the Navy operated in the Atlantic and Pacific Oceans, and the North and Mediterranean Seas in cooperation with allied navies;
 Whereas the Navy began the fight against the German U-boat menace by dispatching destroyers, which eventually totaled 70 in number, and 169 other vessels to counter the submarine threat;
 Whereas Navy vessels escorted troop transports carrying 1,250,000 passengers and escorted supply transports carrying 27 percent of all cargo shipped to Europe;
 Whereas the Navy deployed five batteries of large-caliber battleship guns mounted on railroad trains to France for service as long-range artillery for the Army;
 Whereas the United States Coast Guard transferred to the operational control of the Navy, and augmented that service with approximately 5,000 officers and sailors, 47 vessels of all types, and 279 shore stations;
 Whereas the United States Marine Corps, with an eventual wartime strength of 75,000 officers and men, detached two regiments and a machine gun battalion to constitute an infantry brigade integrated into the Army’s 2d Division for service in France;
 Whereas, on July 4, 1917, Colonel Charles E. Stanton, one of the officers on the staff of General John Pershing, commander of the American Expeditionary Forces in Europe, famously announced America’s commitment to the fight when Colonel Stanton proclaimed upon his arrival in France, Lafayette, we are here!;
 Whereas the American Expeditionary Forces formed three field armies, nine corps and forty-three divisions, plus various units of the Services of Supply;
 Whereas the American Expeditionary Forces suffered 244,000 casualties in fighting in thirteen named campaigns in World War I; and
 Whereas participation in World War I resulted in the completion of a period of reform and professionalism that transformed the Armed Forces from a small dispersed organization to a modern industrialized fighting force capable of global reach and influence: Now, therefore, be it
	
 That Congress— (1)honors the memory of the fallen heroes who wore the uniform of the United States Armed Forces during World War I;
 (2)commends the Unites States Armed Forces for preserving and protecting the interests of the United States during World War I;
 (3)commends the brave members of the United States Armed Forces for their efforts in making the world safe for democracy, and preserving the founding principles of the United States at home and abroad during World War I; (4)commends the brave members of the United States Armed Forces for preserving and protecting the sea lanes of commerce and communications during World War I that ensured the continued prosperity of the United States;
 (5)celebrates and congratulates the United States Army, Navy, Marine Corps, Air Force, and Coast Guard during the commemoration of the centennial of World War I for a job well done; and
 (6)calls on all people of the United States to join in the commemoration of the centennial of World War I in events throughout the United States and overseas.
			